Exhibit 17.6 KNOW ALL PERSONS BY THESE PRESENTS that the undersigned Shareholder(s) of the SM&R Money Market Fund, a series of SM&R Investments, Inc. (the “Registrant”), hereby appoint(s) Teresa E. Axelson and Michele S. Lord or any one of them, as proxies to act at the Special Meeting of Shareholders (the "Special Meeting") to be held on [June 11], 2010, at 2450 South Shore Boulevard, Suite 400, League City, Texas 77573, at 9:00 a.m. (Central time), and at any adjournment thereof. The proxies named will vote the shares represented by this proxy in accordance with the choices made on this ballot.Discretionary authority is hereby conferred as to all other matters as may properly come before the Special Meeting or any adjournment thereof. THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS OF THE REGISTRANT. THIS PROXY, WHEN PROPERLY EXECUTED, WILL BE VOTED IN THE MANNER DIRECTED BY THE UNDERSIGNED SHAREHOLDER.IF NO DIRECTION IS MADE, THIS PROXY WILL BE VOTED “FOR” THE PROPOSAL. 1.
